Citation Nr: 1145004	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-09 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to March 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a back disorder.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held at the RO in Houston, Texas in August 2011.  A transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for a back disorder.  His representative is arguing entitlement to service connection based on aggravation of a preexisting back disorder. 

The Veteran's September 1969 pre-induction examination reflected the Veteran's report of treatment for back pain in February 1969.  An investigatory x-ray examination in December 1969, due to a history of back pain, was negative.  The Veteran was accepted into service on December 2, 1969 absent disqualifying physical defects.  Thus, the Veteran is presumed to have entered service in sound condition absent a chronic back disorder.  38 U.S.C.A. § 1111.  At this time, the Board finds that an aggravation theory of disability is not applicable to the claim at hand.

In pertinent part, the Veteran generally claims injury to his low back in approximately April 1971 when he helped push a jeep out of the snow and was thrown forward when it gained traction.  He asserts being hospitalized for this incident and having chronic back pain thereafter.

The Veteran's current allegations, however, are not consistent with his service treatment records (STRs).  These records reflect that, in July 1971, he was treated for pain and stiffness of the back after lifting weights, diagnosed as right trapezius strain.  On February 8, 1972, the Veteran sought an evaluation for pain in the lower lumbar area as well as the left shoulder.  Examination was unremarkable and resulted in a diagnosis of muscle spasm and left trapezius strain.  Treatment consisted of Valium, bed board, heating pad and restriction to quarters for 24 hours.  On his February 11, 1972 separation examination, the Veteran denied a history of recurrent back pain.  He further denied a history of having been a hospital patient.

Thereafter, there are no records of treatment for any low back complaints for many years after service, although the Veteran reports that he received chiropractic treatment shortly after service, and has continued such treatment.  He indicated that the records from the earlier treatments are not available, due to the chiropractor being deceased.  

The earliest post service medical records documenting back problems are shown in 2003, when in February 2003, the Veteran reported complaints of back pain following a motor vehicle accident (MVA), when he was rear-ended.  No back findings of note were reported however, and the assessment was recent MVA with minor upper back discomfort (and neck discomfort), and muscle spasm.  He was injured again in July 2003, after falling on an anchor support on a boat, which was described as actually denting his back, and he had pain at that region.  Examination showed a 2.5 by 3 centimeter contusion over this focal area of trauma.  However there was no fracture identified in the back region, although 2 ribs were shown to be fractured.  

More recent records from 2010 and 2011 show that he was in yet another MVA in May 2010, and was diagnosed with lumbar strain, cervical strain and back pain.  His X-rays showed multilevel degenerative changes in the lumbar spine, extending from T12 through L5.  He again was treated for back complaints in August 2010 after an accident at work, when he slipped on a floor, although he did report a history of chronic back pain for many years.  He was diagnosed with lumbar strain.  Again degenerative changes were shown on X-rays in September 2010.  An August 2011 letter from his private doctor who treated him since 2006, noted a history of back pain from an injury sustained in the military 30 years ago, with the history of subsequent post service injuries and exacerbations also noted.  

Given this history, the Board finds that further evidentiary development is necessary prior to deciding this claim.  To help resolve the conflict regarding the alleged continuity of symptomatology since service and the instances of back injury following separation from service, the Board finds that VA should assist the Veteran in obtaining specifically identified information from private providers of treatment, to include the Texas Department of Corrections, the Joint and Spine Center, Huntsville Pediatric and Adult Medical Associates, and Scott and White.

The Board further notes that a significant factor to be considered for any medical opinion is whether it is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

Given the current state of the evidentiary record, the Board cannot make a factual determination as to the credibility of the allegation of chronic low back since service and/or the need for medical examination or opinion.  See generally Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (discussing the "chicken-or-egg" dilemma faced by the Board when making credibility determinations in the absence of evidence, and the framework for resolving this dilemma).  Thus, the Board will defer any further development pending receipt of relevant records, if available.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records showing treatment for his back disorder since service, to include any pertinent records from any workers compensation or other litigation stemming from his post service accidents involving his back.  In particular, assist the Veteran in obtaining the following records:

	a) all physical examination reports, medical records, and/or worker compensation claim materials with the Texas Department of Corrections;

	b) complete medical records from Huntsville Pediatric & Adult Medical Associates since 2006;

	c) complete medical records from the Joint & Spine Center, P.A.; and

   d) complete medical records from Scott and White since the Veteran first began receiving treatment.

2.  Following completion of the above development, the AOJ should consider conduct any additional development deemed necessary and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) and provided an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

